DETAILED ACTION
1.	This office action is in response to the communication filed on 08/20/2020. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/898659, filed on 09/11/2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

16.  (Currently Amended) The non-transitory computer readable medium of claim 15[[16]], wherein the method further comprises: 
removing, by the network manager, the network manager certificate; 

removing, by the node of the monitoring appliance, the network manager certificate from the second trust store.

17. (Currently Amended) A system comprising: 
one or more processors; and 
a non-transitory computer readable medium comprising instructions that, when executed by the one or more processors, cause the system to perform a method of establishing mutual authentication between components in a network, the method comprising: 
receiving, by a virtualization manager, a request to deploy a node of a monitoring appliance, wherein the request comprises a token for accessing a network manager; 
deploying, by the virtualization manager, the node of the monitoring appliance in response to the request; 
providing, by the virtualization manager, the token for accessing the network manager to the node of the monitoring appliance; 
generating, by the node of the monitoring appliance, a certificate of the node of the monitoring appliance; 
providing, by the node of the monitoring appliance, the certificate of the node of the monitoring appliance to the network manager with the token for accessing the network manager; 

providing, by the network manager, a network manager certificate to the node of the monitoring appliance; and 
adding, by the node of the monitoring appliance, the network manager certificate to a second trust store.

Allowable Subject Matter
5.	Claims 1-20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for establishing authentication between components in a network.  Independent claims 1, 9 and 17 identify the uniquely distinct features for receiving, by a virtualization manager, a request to deploy a node of a monitoring appliance, wherein the request comprises a token for accessing a network manager; deploying, by the virtualization manager, the node of the monitoring appliance in response to the request; providing, by the virtualization manager, the token for accessing the network manager to the node of the monitoring appliance; generating, by the node of the monitoring appliance, a certificate of the node of the monitoring appliance; providing, by the node of the monitoring appliance, the certificate of the node of the monitoring appliance to the network manager with the token for accessing the network manager; adding, by the network manager, based on the token for accessing 
One of the closest prior art, Spiers et al. (US 20120266231 A1), discloses a method for requesting creation of virtual machine (VM) in a cloud environment, wherein a VM instance is securely created, initialized and/or monitored through a series of interactions upon a root of trust. The other closest prior art, Chang et al. (US 20130117567 A1), discloses a method for deploying a virtual node in response to a request. However, either singularly or in combination, Spiers et al. and/or Chang et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 9, 17, and the respective dependent claims 2-8, 10-16, 18-20 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437